UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4871


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

NATHAN E. CARPENTER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:18-cr-00057-GMG-RWT-1)


Submitted: July 8, 2020                                           Decided: July 14, 2020


Before WILKINSON, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kristen M. Leddy, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Martinsburg, West Virginia, for Appellant. William J. Powell,
United States Attorney, Lara K. Omps-Botteicher, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Martinsburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nathan E. Carpenter appeals his sentence of 234 months in prison after pleading

guilty to conspiracy to distribute methamphetamine in violation of 21 U.S.C. § 846 (2018).

On appeal, he contends that the district court erred in not adequately explaining why it

rejected his request for a variance below his Guidelines range based on his challenge to

“the use of purity of methamphetamine as a proxy for culpability.” We affirm.

       “We review the reasonableness of a sentence under 18 U.S.C. § 3553(a) using an

abuse-of-discretion standard, regardless of ‘whether [the sentence is] inside, just outside,

or significantly outside the Guidelines range.’” United States v. Nance, 957 F.3d 204, 212

(4th Cir. 2020) (quoting Gall v. United States, 552 U.S. 38, 41 (2007)). In evaluating the

procedural reasonableness of a sentence, we “determin[e] whether the district court

committed any procedural error, such as improperly calculating the Guidelines range,

failing to consider the § 3553(a) factors, or failing to adequately explain the chosen

sentence.” Id. (citing Gall, 552 U.S. at 51).

       “As is well understood, to meet the procedural reasonableness standard, a district

court must conduct an individualized assessment of the facts and arguments presented and

impose an appropriate sentence, and it must explain the sentence chosen.” Id. (internal

quotation marks and citations omitted). “Specifically, a district court’s explanation should

provide some indication [] that the court considered the § 3553(a) factors and applied them

to the particular defendant, and also that it considered a defendant’s nonfrivolous

arguments for a lower sentence.” Id. at 212-13 (internal quotation marks and citations

omitted); see also United States v. Provance, 944 F.3d 213, 218 (4th Cir. 2019) (“The

                                                2
district court ‘must address the parties’ nonfrivolous arguments in favor of a particular

sentence, and if the court rejects those arguments, it must explain why in a sufficiently

detailed manner to allow this Court to conduct a meaningful appellate review’”) (quoting

United States v. Blue, 877 F.3d 513, 519 (4th Cir. 2017)).

       “The adequacy of the sentencing court’s explanation depends on the complexity of

each case. There is no mechanical approach to our sentencing review.” Blue, 877 F.3d at

518. Rather, “[t]he appropriateness of brevity or length, conciseness or detail, when to

write, what to say, depends upon [the] circumstances.” Rita v. United States, 551 U.S. 338,

356 (2007). “Importantly, it is also well established that our review of a district court’s

sentencing explanation is not limited to the court’s statements at the moment it imposes

sentence,” but “we look at the full context” of the statements. Nance, 957 F.3d at 213.

“‘Absent such contextual indicators, however, we have declined to guess at the district

court’s rationale, searching the record for statements . . . or for any other clues that might

explain a sentence.’” Provance, 944 F.3d at 218 (quoting Blue, 877 F.3d at 521).

       “By drawing arguments from § 3553 for a sentence different than the one ultimately

imposed, an aggrieved party sufficiently alerts the district court of its responsibility to

render an individualized explanation addressing those arguments, and thus preserves its

claim.” United States v. Lynn, 592 F.3d 572, 578 (4th Cir. 2010); cf. Holguin-Hernandez

v. United States, 140 S. Ct. 762, 764 (2020) (defendant’s argument for specific lower

sentence based on § 3553(a) factors preserved his claim that his sentence was substantively

unreasonable). “[I]f the appellant lodged his objection to the adequacy of the district

court’s sentencing procedure for the first time on appeal,” we “can review only pursuant to

                                              3
the rigorous plain-error standard.” Lynn, 592 F.3d at 578. “If, however, the appellant

preserved his appellate objection by articulating it first in the district court, we review for

abuse of discretion—reversing if we find error unless we can conclude that it was

harmless.” Id. An error is harmless if the Government demonstrates that it “did not have

a substantial and injurious effect or influence on the result and we can say with fair

assurance that the district court’s explicit consideration of the defendant’s arguments would

not have affected the sentence imposed.” United States v. Boulware, 604 F.3d 832, 838

(4th Cir. 2010) (alterations and internal quotation marks omitted).

       The district court adopted the presentence report and calculated that Carpenter had

a total offense level of 46, which included a base offense level 36 for his stipulated drug

quantity of at least 1.5 kilograms of “ice,” i.e., methamphetamine of at least 80% purity.

With his criminal history category IV, his Guidelines range would be life in prison; but due

to the statutory maximum, it became 240 months. While Carpenter initially objected to

two enhancements, he withdrew the objections at sentencing based on the Government’s

response to them and its recommendation for a sentence below his Guidelines range, and

because even if they were sustained, the range would still be 240 months.

       At sentencing, Carpenter asked the district court to depart or vary below the

Guidelines range; and he argued that the § 3553(a) factors supported “a sentence below

240 months and perhaps even slightly below the 234 months” recommended by the

Government. His variance request was partly based on an argument that the sentencing

ratio between actual versus mixture methamphetamine rests on a flawed premise that

overstates a defendant’s culpability; and he was not a “drug kingpin.” The Government

                                              4
contended that he was in fact a “kingpin,” since he was the leader or organizer of a large

conspiracy distributing pound quantities of methamphetamine in his area; and a lot of

people answered to him and acted at his direction. In addition, there were 40-plus firearms

involved in the conspiracy, which increased its danger. He also continued to engage in

criminal conduct after pleading guilty, by conspiring to smuggle Suboxone into jail.

       The district court sentenced Carpenter below his Guidelines range to 234 months.

The court explained that Carpenter not only “conspired with others to traffic high-purity

methamphetamine for the purpose of financial gain,” but he also held “a substantial role

with the distribution of meth in the Northern District of West Virginia and assisted in

coordinating large shipments from Ohio.” He was responsible for flooding the area with

pounds of high-purity methamphetamine; and the offense also involved numerous firearms

which increased the level of danger. The court explained that his sentence was warranted

based on the severity of the offense, given the quantity of methamphetamine that flooded

the area in combination with the firearms; and the 234-month sentence not only served to

protect society but also to meet the other sentencing objectives under § 3553(a).

       On appeal, Carpenter contends the district court erred in not directly addressing his

argument that it should impose a variance sentence based on the flawed methamphetamine

Guidelines, since they are based on an unsupported premise of a link between drug purity

and culpability. In response, the Government argues the court provided an individualized

assessment of the facts and arguments presented in imposing his sentence and sufficiently

explained its basis. Moreover, the court “did not simply utilize the purity of the crystal

methamphetamine as a proxy to evaluate [his] role in the offense” but rather “evaluated

                                             5
[his] specific role in the drug trafficking organization and his culpability for the distribution

of large quantities of high-purity crystal methamphetamine.” The Government further

contends that even if the court should have said more in considering his policy argument,

any such shortcoming is harmless. Carpenter has not replied to these arguments.

       Based on our review of the record, we conclude that the district court adequately

explained its sentence, and the sentence is procedurally reasonable. Moreover, we agree

with the Government that even if the court erred, any such error is harmless in this case.

Carpenter requested a variance or departure below his Guidelines sentence of 240 months;

and he was sentenced to 234 months. If he were sentenced with a base offense level for

mixture methamphetamine, rather than the stipulated “ice,” his total offense level would

be 42; and his Guidelines range would still be 240 months, reduced from 360 months to

life. Thus, even if the court varied to account for the lower offense level, it would make

no difference in this case. Moreover, we conclude that Carpenter was not sentenced based

on the purity of methamphetamine alone “as a proxy for culpability,” but was sentenced

based on his own individualized culpability and the facts of his particular case.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                                                   AFFIRMED




                                               6